DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Lees (46,867) on 8/6/22.
The application has been amended as follows: 
Claim 3 – change “all the parameters” to “all parameters” in lines 2-3.
Claim 5 – change “a nonlinearity” to “the non-linear behavior” in line 2, change “a first” to “the first” in line 2, and change “a second” to “the second” in line 3.
Claim 6 – change “a perceptual” to “the perceptual” in line 1.
Claim 7 – change “a loudness” to “the loudness” in line 1 and  “a signal” to “the signal” in line 4-5.
Claim 8 – change “a perceptual” to “the perceptual” in line 1.
Claim 13 – change “an audio signal” to “the audio signal” in line 6.
Claim 14 – change “a neural network” to “the neural network” in line 1 and delete “training a neural network comprises” in line 4. 




Response to Arguments
Applicant’s arguments, see at least pp. 12-13 of Remarks filed 6/27/22, with respect to claims 1, 3 and 5-20 have been fully considered and are persuasive.  The 35 USC 112a/b and 103 rejections of claims 1, 3, 6-9 and 13-18 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding the differences between the instant application and the closest prior art of record (Shmunk) were persuasive for claim 1. See at least pp. 12-13 of Remarks filed 6/27/22. 
Shmunk does not disclose or suggest “computing an error signal by: receiving a target signal and an associated predicted signal given from the neural network, and computing therefrom in the time domain, the error signal; further comprising: converting the target signal and the error signal to the frequency domain; applying critical band filtering to the target signal in the frequency domain; applying critical band filtering to the error signal in the frequency domain; and thresholding the error signal in the frequency domain according to a frequency-dependent threshold level, where the threshold level is established based upon a predetermined threshold of hearing,” as in claim 10 or “receiving a target signal and sorting the received target signal into target critical bands; generating from the target signal in each target critical band, an associated masking threshold; receiving an error signal generated from the target signal and an associated prediction signal, where the error signal is sorted into error signal critical bands; applying a threshold of hearing function to the error signal, wherein an error signal below an associated hearing threshold of a corresponding error signal critical band does not contribute to a final error; and applying a masking function to the error signal, wherein an error signal below the associated masking threshold of a corresponding error signal critical band does not contribute to the final error,” as in claim 12. 
The reasoning for claims 19-20 was provided in the previous Office Action.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654